Jose EsquivelAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 19, 2015

                                      No. 04-15-00298-CR

                                   THE STATE OF TEXAS,
                                         Appellant

                                                v.

                                        Jose ESQUIVEL,
                                             Appellee

                   From the County Court at Law No. 9, Bexar County, Texas
                                   Trial Court No. 457593
                          Honorable Walden Shelton, Judge Presiding


                                         ORDER
         The State of Texas, by and through Nicholas “Nico” LaHood, Criminal District Attorney
of Bexar County, Texas, has filed an appeal from the trial court’s order granting appellee’s
motion to suppress. TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West Supp. 2015). The State
also requests a stay of the trial court proceedings pending this court’s disposition of the appeal.
Id. art. 44.01(e).

        The request for a stay is GRANTED and it is hereby ORDERED that all proceedings in
trial court cause number 457593, styled State of Texas v. Jose Esquivel, pending in the 9th
County Court at Law, Bexar County, Texas, are STAYED pending further order of this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court